— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 19, 1987, convicting him of robbery in the first degree, robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to object to those portions of the jury charge of which he now complains, the defendant has not preserved those issues for appellate review (CPL 470.05 [2]) and we do not deem reversal in the interest of justice to be warranted.
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.